Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission of RCE on July 7, 2022 and amendment after final filed June 7, 2022 has been entered.  Claims 1-4, 9 were amended and claims 1-12 are pending in the instant application.
The restriction requirement was deemed proper and made FINAL previously.   Claims 1-12 are examined on the merits of this office action.  

Withdrawn Objections
The objection to claims 1-4 and 9 are withdrawn in view of amendment of the claims filed June 7, 2022.

Maintained Rejections
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under pre-AIA  35 U.S.C. 103(a) as obvious over Shore (World Journal of Urology (2018) 36:801–809, cited previously).  
Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO: 1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  Regarding the limitations of “identifying the mammals as having LUTS”, assessing IPSS (which includes lower urinary tract symptoms) for the patients prior to administering SEQ ID NO: 1 meets this limitation.  Shore teaches wherein subjects treated with FT has urinary peak flow rate less than five which is an obstructive voiding system weak stream (see supplemental figures, table 2, data for the 0017/0018 trials).  Table 2 also indicates severe disease due to high baseline BPH symptoms score.  
  Regarding claim 2, Shore discloses FT and a carrier (see page 802, left hand column, last paragraph).  Shore teaches wherein the FT is administered more than once referred to as “re injection” (see page 807, left hand column, and second paragraph).
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) to the same patient population and thus, these effects will necessarily occur as a result of practicing the method of Shore.  
Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is an obstructive voiding symptom and a lower urinary tract symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom, a lower urinary tract symptom) (instant claim 9) was also improved with FT (see Table 3).  For a symptom to be improved, the symptom would have to have existed thus meeting the limitations of an irritative storage symptom.  Thus, shore teaches patients that have obstructive voiding symptom (instant claim 1) and irritative storage symptoms which both are also encompassed with the IPSS scores.  Regarding instant claim 4, Shore teaches intraprostatic injection of FT (see “patients and Methods”, page 2, left column, last paragraph into right column).  Shore concludes that “The main findings of the 4 studies reported are summarized as follows: 1. LF symptomatic improvement from a single FT treatment under double blind conditions was statistically significant; reduction is surgery long term; reduction in spontaneous AUR and IPSS improvement after single injection FT.  FT treatment was considered well tolerated and not painful (see Discussion, page 805 into page 806, paragraphs 1-2).  Importantly, Shore suggests treatment of patients with chronic urinary retention and severe LUTS (see page 808, second paragraph, lines 11-14).
Even though Shores teaches that the patients have evidence of obstructive voiding symptoms (i.e. Week stream, urinary flow rate) and nocturia (irritative),  it would also be obvious before the effective filing date of the claimed invention to treat patients with BPH and obstructive voiding symptoms (weak stream, straining, incomplete emptying)  and irritative symptoms (urgency, nocturia, frequency to void) with  fexapotide based on the teachings of Shore.  One of ordinary skill in the art would have been motivated to do so give Shore teaches treatment of patients with weak stream, nocturia and increased IPSS scores (which encompass both irritative and obstruction symptoms) with fexapotide and that the IPSS is statistically significantly improved and  FT was well tolerated and not painful.  There is reasonable expectation of success given Shores suggests treatment of severe LUTS and chronic urinary retention and FT treatment was well tolerated and improved IPSS which includes both irritative and obstructive symptoms.

Response to Applicant’s Arguments
	Applicant argues that Shore does not teach a method of improving MOVS or MISS with LUTS, rather Shore reports on the results of a clinical trial.  Applicant argues that Shore does not teach wherein the patients actually have obstructive voiding symptoms or irritative storage symptoms.  Shore is reporting efficacy of reducing occurrence of AUR in patients that have BPH not patients that have AUR (and same for nocturia).  Applicants argue that it is well known that patients having LUTS and patients with BPH are distinct populations.  Applicants argue some patients may have BPH but no LUTs.  Applicants argue that identifying IPSS does not identify people has having LUTS.  Applicants argue that of the four trials, none of the inclusion criteria includes symptoms of LUTS.  Applicants further argue that in at least one of the trials, exclusion criteria including urinary retention in the previous 12 months and post void residual volume of greater than 200 mL.  Applicants argue that it is possible to have a dramatic improvement in IPSS score with no improvement of MISS or MOVS.
Applicants Arguments have been fully considered but not found persuasive. The Examiner disagrees that Shore does not teach wherein the patients actually have obstructive voiding symptoms or irritative storage symptoms.   As stated above, Shore discloses a method improving male lower urinary tract symptoms in patients with benign prostate hyperplasia (see abstract introduction and results) comprising administering Fexapotide triflutate (FT) (SEQ ID NO: 1), wherein the method reduces symptoms of BPH via measurement of IPSS (see abstract, results).  Regarding the limitations of “identifying the mammals as having obstructive or irritative symptoms of LUTS”, assessing IPSS (which includes lower urinary tract symptoms including both irritative and obstructive symptoms) for the patients prior to administering SEQ ID NO: 1 meets this limitation.  Furthermore, Shore teaches wherein subjects treated with FT have urinary peak flow rate less than five which is an obstructive voiding system of weak stream (see supplemental figures, table 2, data for the 0017/0018 trials).  Table 2 also indicates severe disease due to high baseline BPH symptoms score.  Additionally, Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a lower urinary tract symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom, a lower urinary tract symptom) was also improved with FT (see Table 3).  For a symptom to be improved, the symptom would have to have existed thus meeting the limitations of a subject having an irritative storage symptom.  Thus, Shore teaches patients that have an obstructive voiding symptom and irritative storage symptom which both are also encompassed within the IPSS scores.  Regarding Applicants arguments that the patients of Shore do not have lower urinary tract symptoms, the Examiner respectfully disagrees.   IPSS scores are based up lowery urinary tract symptoms (including both obstructive and irritative symptoms) and thus, any score would suggest that the subject would have a lower urinary tract symptom (though the total score does not separate out obstructive vs. irritative).    Regarding Applicants arguments the clinical trials reference exclude patients with LUTS, the Examiner respectfully disagrees.  Even though the criteria excludes retention in past 12 months, the criteria does not exclude other lower urinary tract symptoms including nocturia and weak stream etc…which are taught by Shore.  Furthermore, Shore only excludes lower urinary tract symptoms secondary to neurologic disease not BPH.  Nevertheless, Shore suggests treatment of patients with chronic urinary retention and severe LUTS (see page 808, second paragraph, lines 11-14) in future studies.
Even though Shores teaches that the patients have evidence of obstructive voiding symptoms (i.e.weak stream, urinary flow rate) and nocturia,  it would also be obvious before the effective filing date of the claimed invention to treat patients with BPH and obstructive voiding symptoms (weak stream, straining, incomplete emptying)  and irritative symptoms (urgency, nocturia, frequency to void) with  fexapotide based on the teachings of Shore.  One of ordinary skill in the art would have been motivated to do so give Shore teaches treatment of patients with weak stream, nocturia and increased IPSS scores (which encompass both irritative and obstruction symptoms) with fexapotide and that the IPSS is statistically significantly improved and  FT was well tolerated and not painful.  There is reasonable expectation of success given Shores suggests treatment of severe LUTS and chronic urinary retention and FT treatment was well tolerated and improved IPSS which includes both irritative and obstructive symptoms.
Regarding Applicants argue that it is possible to have a dramatic improvement in IPSS score with no improvement of MISS or MOVS and improvement of MISS or MOVS would not be inherent, the Examiner respectfully disagrees.
Regarding the functional limitations found in claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) to the same patient population (patients that have LUTS) and thus, these effects will inherently occur as a result of practicing the method of Shore.  MPEP 2112 states that once the Examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant.  In the instant case, Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) to the same patient population (patients that have LUTS) and measuring IPSS and changes thereof, and thus the desired results would be achieved via practicing the method of Shore.




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-12 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of US Patent No. 10835538 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO: 1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent NO:10835538 (referred to as US Patent NO.’538) claims “A method of improving the symptoms of mammals suffering from BPH comprising administering to the mammal a composition comprising a therapeutically effective amount of one or more antibiotics” (see claim 1). US Patent NO: ‘538 further claims “The method of claim 1, further comprising administration of Fexapotide Triflutate and a pharmaceutically acceptable carrier” (see claims  12-13);  wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 13).
US Patent NO:10835538 is silent to specifically treating LUTS including obstructive voiding symptom or irritative storage symptom.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and weak stream/urine flow with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘538 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved IPSS and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of US Patent NO. ‘538 teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of US Patent NO. ‘538 in view of Shore. Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered to achieve optimal therapeutic effectiveness.  Claims 1-15 of US Patent No. 10835538 in view of Shore are obvious over instant claims 1-12.

Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US Patent No. 10532081 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10532081 claims “A method of ameliorating or preventing the worsening or progression of symptoms of benign prostatic hyperplasia (BPH) in one or more mammals having BPH and showing no increase in International Prostate Symptom Score (IPSS) over time, comprising administering to the one or more mammals a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and when administered to more than one mammal, reducing the percentage of mammals exhibiting worsening or the progression of symptoms of BPH, as measured by the International Prostate Symptom Score (IPSS) by more than 10%, when compared to administering a control.” (see claim 1). US Patent No. 10532081 further claims “The method of claim 1, further comprising administration of FT and a pharmaceutically acceptable carrier” (see claim 2); administering more than once (see claim 3) wherein Fexapotide Triflutate is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 5).
US Patent No. 10532081 is silent to specifically treating LUTS (obstructive voiding symptom and/or irritative storage symptom).
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).  Shore also teaches treating patients with LUTS as assessed by IPSS and low urinary flow rate (see online Table 2).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘081 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved IPSS and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of US Patent No. 10532081 in view of Shore teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of US Patent No. 10532081 in view of Shore.
Claims 1-18 in view of Shore are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 are/remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of US Patent No. 10172910 in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
US Patent No. 10172910 claims “A method of preventing or reducing the incidence of acute urinary retention an obstructive symptom of LUTS) in a mammal, comprising administering to the mammal a therapeutically effective amount of a peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp- Gln-Gln-Val-Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu (which is the same as FT as defined by Applicant’s own specification), and wherein the method reduces the incidence of acute urinary retention.” (See claim 1). US Patent No. 10172910 further claims “The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 2); administering more than once (See claim 3) wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (See claim 5).
US Patent No. ‘910 is silent to specifically treating LUTS and irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3). Shore also teaches treating patients with LUTS as assessed by IPSS and low urinary flow rate (see online Table 2).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that US Patent No. ‘910 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved IPSS and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method US Patent No. 10172910 teaches the same method of the instant claims including administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) and thus, these effects will inherently occur as a result of practicing the method of US Patent No. 10172910 in view of Shore.
Claims 1-12 in view of Shore are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Claims 1-12 remain  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7, 15-16, 19-20, 22 of copending Application No. 14/738551 (reference application) in view of Shore (.World Journal of Urology (Jan 2018) 36:801–809).   . Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/738551 claims “A method of treating a human having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia comprising administering to the human by intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/738551 further claims “The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 19); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim16).
Co-pending 14/738551 is silent to specifically treating LUTS including voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).  Shore teaches treatment of patients with reduced urinary flow rate (weak stream) and IPSS scores (lower urinary tract symptoms).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that Co-pending AN 14738551 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved IPSS and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/738551 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and thus , these effects will inherently occur as a result of practicing the method of Co-pending AN 14/738551 in view of Shore.
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered to achieve optimal therapeutic effectiveness.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-2, 4, 7, 15-16, 19-20, 22 are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 13-18 of copending Application No. 14/606683 (reference application) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809).    Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 14/606683 claims “A method of treating naïve mammals having benign prostatic hyperplasia that had not previously received treatment for benign prostatic hyperplasia consisting essentially of administering to via intraprostatic injection a therapeutically effective amount of an isolated peptide comprising the amino acid sequence in SEQ ID NO. 66 (Ile-Asp-Gln-Gln-Val- Leu-Ser-Arg-Ile-Lys-Leu-Glu-Ile-Lys-Arg-Cys-Leu).” (see claim 1). Co-pending AN 14/606683 further claims improving the Mean International Prostate Symptom Score (IPSS) percentage difference improvement found by treating treatment naive mammals compared to treatment naive controls (difference 1), when compared to the Mean IPSS percentage difference improvement found by treating treatment failure patients compared to treatment failure controls (difference 2), to provide an improvement between treatment naive and treatment failure mammals (difference 3) within the range of from 1,500% to 2,500%, wherein the control methods comprise administering to the mammal phosphate buffered saline pH 7.2, wherein the difference 1 is determined by dividing the difference between: (a) the Mean IPSS improvement from treating treatment naive mammals with the isolated peptide and (b) the Mean IPSS improvement from treatment naive control mammals by the Mean IPSS improvement from treatment naive control mammals; wherein the difference 2 is determined by dividing the difference between: (a) the Mean IPSS improvement from treating treatment failure mammals with the isolated peptide and (b) the Mean IPSS improvement from treatment failure control mammals by the Mean IPSS improvement from treatment failure control mammals; and wherein the difference 3 is determined by subtracting difference 2 from difference 1 and dividing the result by difference 2” (claim 14).  Co-pending application 14/606683 further claims administration of the peptide and a pharmaceutically acceptable carrier (see claim 2).  Co-pending AN 14606683 discloses wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see paragraph 1 of specification) and it would have been obvious to try anyone these routes of administration.  The “problem” facing those in the art was to determine what route to administer the FT peptide. The skilled artisan would have had reason to try these methodologies with the reasonable expectation that at least one would be successful.  It would be obvious to try using different routes of administration to achieve optimal therapeutic efficacy. Thus, use of oral administration (or any of the administration routes listed in claim 4) is  “the product not of innovation but of ordinary skill and common sense,” leading to the conclusion that invention is not patentable as it would have been obvious.
Co-pending 14/606683 is silent to specifically treating LUTS and voiding or irritative storage symptoms.
However, Shore teaches treating the same patient population of Averback (patients with BPH and LUTS) with 2.5 mg of fexapotide triflutate (FT) which comprises instant SEQ ID NO: 1. Shore teaches that NX02-0017 and NX02-0018 (0017/0018) were randomized, double-blind, parallel group studies designed to demonstrate safety and efficacy of transrectal ultrasound (TRUS) guided intraprostatic FT 2.5 mg in 10 mL phosphate buffered saline (PBS) sterile solution, compared to placebo 10 mL” (see page 802, last paragraph).   Shore teaches that FT injection reduced occurrence of Acute urinary retention (see Abstract, purpose and conclusion) which is a voiding symptom.  Shore additionally teaches wherein the nocturia (irritative storage symptom) was also improved with FT (see Table 3).  Shore teaches treating patients with weak stream (decreasing peak urinary flow rate) and patients with IPSS (lower urinary tract symptoms).
It would have been obvious before the effective filing date of the claimed invention to treat patients with BPH and lower urinary tract symptoms such as nocturia and urinary retention with instant SEQ ID NO: 1.  One of ordinary skill in the art would have been motivated to do so given that Co-pending AN 14/606683 teaches treatment of patients with LUTS and BPH and Shore teaches instant SEQ ID NO: 1 improved IPSS  and nocturia in patients with LUTS and BPH.  
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 14/606683 teaches administering the same drug at the same therapeutically effective dose (as defined by Applicant on page see paragraph 0059) to patients that have lower urinary tract symptoms and thus, these effects will inherently occur as a result of practicing the method of Co-pending AN 14/606683 in view of Shore.
Regarding the amount of times to administer FT, this is considered a result effective variable and it would have been obvious to optimize the amount and how often the FT is administered for optimal therapeutic effectiveness.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 2, 13-18 are obvious over instant claims 1-12.
Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection (in particular with regards to Shore).  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.

Claims 1-12 remain provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 12-19 of copending Application No. 17/557951 (reference application) in view of Shore (World Journal of Urology (Jan 2018) 36:801–809, cited previously). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Instant claims 1 and 9 claim “A method of improving the mean obstructive voiding (claim 1) or irritative storage symptoms (claim 9) of mammals having LUTS comprising (i) identifying the mammals as having LUTS and (ii) administering to the mammal a therapeutically effective amount of SEQ ID NO: 1, wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%, when compared to administering a control composition that does not contain  SEQ IDNO:1 (Fexapotide Triflutate).”   The instant application further claims “wherein method comprises administration of a therapeutically effective amount of SEQ ID NO: 1 as claimed in claim 1 and a carrier” (see claim 2); administered more than once (see claim 3) and “Wherein SEQ ID NO: 1 is administered by a method selected from the group consisting of orally, subcutaneously, intradermally, intranasally, intravenously, intraprostatically, intramuscularly, intrathecally, intranasally, intratumorally, topically, and transdermally” (see claim 4).
Co-pending AN 17/557951 claims “A method of enhancing the therapeutic efficacy of Fexapotide Triflutate (FT) in treating Lower Urinary Tract Symptoms (LUTS), comprising a) identifying and selecting patients having irritative or obstructive LUTS: first administering a composition comprising FT to a patient identified and selected in (a) above; and c) subsequently administering a composition comprising FT to the patient at least more than one year after the first administration, wherein the method provides improvements in symptoms of LUTS when compared to patients that were administered the same or twice the total dosage of FT in a single administration.” (see claim 1). Co-pending AN 17/557951 further The method of claim 1, further comprising administration of the peptide and a pharmaceutically acceptable carrier” (see claim 2); wherein the peptide is administered by a route selected from the group consisting of intramuscularly, orally, intravenously, intrathecally, intratumorally, intranasally, topically, and transdermally.” (see claim 4); 2.5 mg/l concentration (see claim 3); irritative symptoms (claim 5); multiple administration (see claim 5); treating obstructive symptoms (see claim 12); and improvement of symptoms (see claims 16-19).
Regarding the functional limitations found in instant claims 1 and 5-12 of “improving the symptoms of mammals having LUTS”; “improves the mean obstructive voiding symptoms (MOVS) measured by the International Prostate Symptom Score (IPSS), by more than 30%”; improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 30% to about 150%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 35% to about 125%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, within the range of from about 45% to about 105%; wherein the method improves the mean obstructive voiding symptoms (MOVS) measured by IPSS, by more than 300%, when compared to the MOVS of patients who received oral medication known to be useful in treating benign prostatic hyperplasia (BPH); wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS, or more than 20%, when compared to administering a control composition that does not contain FT; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 20% to about 50%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 25% to about 40%; wherein the method improves the mean irritative storage symptoms (MISS) measured by IPSS by an amount within the range of from about 30% to about 35%”; the method of Co-pending AN 17/557951 teaches administering the same drug, Fexapotide Triflutate, at the same dose, to a patient population that has lower urinary tract symptoms and thus , these effects will inherently occur as a result of practicing the method of Co-pending AN 17/557951 in view of Shore.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-9, 12-20 remain anticipatory over instant claims 1-12.


Response to Applicant’s Arguments
Applicants reiterate the aforementioned arguments  with respect to the instant rejection.  The Office’s rebuttal of these arguments remains the same and is incorporated herein by reference.


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/Examiner, Art Unit 1654